43 N.Y.2d 760 (1977)
Pettinelli Electric Co., Inc., et al., Respondents,
v.
Board of Education of City of New York, Appellant.
Court of Appeals of the State of New York.
Argued November 10, 1977.
Decided December 14, 1977.
W. Bernard Richland, Corporation Counsel (Alfred Weinstein, L. Kevin Sheridan and Theodore Gilbert of counsel), for appellant.
Franklin E. Tretter for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the memorandum at the Appellate Division (56 AD2d 520). Question certified answered in the affirmative.